DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I claims 1-7 disclose obtaining a breast image of an object that is acquired by an imaging device; determining a projection curve based on the breast image; determining a first valley point and a second valley point of the projection curve; determining a peak point of the projection curve based the first valley point and the second valley point of the projection curve; determining a first valley location, a second valley location, and a peak location in the breast image based on the peak point, the first valley point, and the second valley point of the projection curve; and determining a breast region in the breast image based on the first valley location, the second valley location, and the peak location as shown in Fig. 5 and Specification Para 34, 117-126 (Corresponding to claims 1-9). 
 Species II claims 10-21 disclose obtaining a breast image of an object that is acquired by an imaging device; obtaining a binary template including a direct exposure region of the breast image; obtaining a binary gradient image by performing gradient transform and binarization to the breast image, the binary gradient image including one or more straight line features; determining a preliminary region based on the binary template and the binary gradient image; processing at least one of the breast image, the 
Species III claims 24 disclose obtaining an original image; obtaining a plurality of decomposition coefficients of the original image by decomposing the original image; obtaining at least one enhancement coefficient by performing enhancement to at least one of the plurality of decomposition coefficients using a machine learning model; and obtaining an enhanced image corresponding to the original image based on the decomposition coefficients and the at least one enhancement coefficient as shown in Fig. 25 and specification Para 55 and Para 198-219 (Corresponding to claim 24)

The species are independent or distinct because they are independent of each other and implemented independently as shown in the figure and specification as separate embodiment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: They require search in independent and different class/subclass and independent textual database search because they are not obvious variant.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647